Citation Nr: 0813586	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  98-13 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder of the 
thoracic and lumbosacral segments of the spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980 and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Puerto Rico, the Commonwealth of Puerto Rico.  In December 
2006, the Board remanded the case to the RO via the Appeals 
Management Center (AMC) in order to conduct a VA examination.  
In August 2007, the Board requested a medical expert opinion.


FINDINGS OF FACT

The veteran's current back condition is not related to his 
active military service.


CONCLUSION OF LAW

The veteran's current back condition was not incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are unavailable.  
However, the veteran testified that he went to sick call many 
times during service due to back pain.  He was tasked with 
lifting and moving heavy equipment while stationed in Saudi 
Arabia.  Fellow service members corroborate the veteran's 
testimony.  During the February 2007 VA examination, the 
veteran reported slipping on a wet surface and falling 12 
feet to the ground.  The veteran's fellow service members and 
his wife have submitted written statements attesting to the 
continuity of the veteran's back pain from service to the 
present.  

There is no evidence of a nexus between service and the 
veteran's current back condition.  Pursuant to the Board's 
December 2006 remand, the veteran underwent a VA examination 
in February 2007.  The VA examiner diagnosed compression 
fracture at T12-L1 to L2 by imaging and noted the associated 
problem of thoracic and lumbosacral disorder.  The VA 
examiner stated that he could not answer the question of 
whether it was at least as likely as not that the veteran's 
back condition was related to his active service.  He could 
not resolve the issue without resorting to mere speculation 
because there are several causes of thoracic compression 
fractures and the service medical records are not available.

Because the February 2007 VA examiner was not able to offer 
an opinion, the Board requested a medical advisory opinion in 
accordance with VHA Directive 2006-019.  In his December 2007 
response, William E. Gentry, M.D., opined that it was less 
likely than not that any old compression fractures of T11, 
T12 and L1 vertebrae and degenerative joint disease of the 
lumbar spine with "myostitis" were caused by some event or 
experience in service or became symptomatic within one year 
of service.  Dr. Gentry reviewed all the evidence of record, 
and yet, did not review any objective medical information 
that would be consistent with the diagnosis of compression 
fractures of T11, T12 and L1 vertebrae occurring while on 
active service or within 12 months following discharge from 
the veteran's active duty in July 1991.  Therefore, the claim 
for service connection must be denied.

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini, 18 Vet. 
App. at 120, that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
veteran has the right to content-complying notice and proper 
subsequent VA process, which he has received.

After the Board remanded the appeal to the RO, the veteran 
was sent a letter in March 2002 that complied with most of 
the section 5103(a) notice requirements.  That letter 
described the evidence necessary to substantiate a service 
connection claim, identified what evidence VA had collected 
and was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  While 
that letter did not explicitly ask the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, the veteran was sent that explicit invitation in a May 
2005 letter, which was well before the August 2006 
supplemental statement of the case was issued.  The veteran 
did not receive pre-decisional notice of what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for his claimed 
disabilities, although he received this information in August 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  This veteran was not harmed by 
the delay in receiving that notice, however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA tried, but was unable, to obtain the 
veteran's service medical records.  The regulations provide 
special procedures for obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA 
must make as many requests as are necessary to obtain such 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  If after continued efforts 
to obtain Federal records, VA concludes that is reasonably 
certain further efforts to obtain them would be futile, VA 
will provide the claimant with notice of that fact.  The 
notice must identify the records that VA was unable to 
obtain, an explanation of the efforts VA made to obtain the 
records, a description of any further action VA will take 
regarding the claim, and notice that the veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e).

VA followed these procedures in this case.  The RO sought the 
records from the National Personnel Records Center (NPRC).  
That custodian of records advised that no records were found 
and suggested the RO should try Army Personnel.  The RO 
contacted Army Personnel.  That custodian of records replied 
that no records were there and suggested a request should be 
made of a different entity in the NPRC.  The RO submitted its 
request to that section and received a negative reply.  After 
the Board pointed out in its January 2001 remand that the 
address the RO had used for a request for records from the 
Puerto Rico National Guard was different than the address 
supplied by the veteran, the RO sent a request to that 
record-keeper five times before receiving a reply from the 
custodian that the records were missing.  The RO then made a 
formal finding that the service records were unavailable and 
that further search would be futile.  In July 2006, the RO 
sent the veteran notice that it was unable to obtain the 
records, that the veteran needed to send to VA whatever 
service medical records he had in his possession, and that if 
additional evidence was not received within 10 days from the 
date of the letter, the claim would be decided on the basis 
of the evidence in the record.  That letter did not 
specifically advise the veteran that he was ultimately 
responsible for providing that evidence.  Yet, the veteran 
was not harmed by that omission because he notified VA that 
he also had tried to obtain those records and had been 
unsuccessful.  Thus, the RO met its duty to assist the 
veteran in obtaining his service medical records.

The RO also fulfilled its duty to assist the veteran in 
obtaining evidence to sustain his claim by obtaining 
treatment records from VA medical facilities and records from 
the Puerto Rico Insurance Fund, as well as by providing the 
veteran with medical examinations and an opportunity to 
present sworn testimony at a hearing.


ORDER

Entitlement to service connection for a disorder of the 
thoracic and lumbosacral segments of the spine is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


